     Case 2:20-cv-11779-ODW-PLA Document 15 Filed 03/08/21 Page 1 of 2 Page ID #:83



 1    SEYFARTH SHAW LLP
      Minh Vu (Admitted Pro Hac Vice)
 2    975 F Street, NW
      Washington, DC 20004
 3    Telephone: (202) 463-2300
      Facsimile: (202) 828-5393
 4    E-mail: mvu@seyfarth.com
 5    SEYFARTH SHAW LLP
      Ashley N. Arnett (SBN 305162)
 6    aarnett@seyfarth.com
      601 South Figueroa Street, Suite 3300
 7    Los Angeles, California 90017-5793
      Telephone: (213) 270-9600
 8    Facsimile: (213) 270-9601
 9    Attorneys for Defendant
      Wilshire Suite Hotel, Inc.
10
11
                               UNITED STATES DISTRICT COURT
12
                              CENTRAL DISTRICT OF CALIFORNIA
13
14     DWAIN LAMMEY,                                 Case No. 2:20-cv-11779-ODW-PLA
15                     Plaintiff,                    DEFENDANT’S NOTICE OF
                                                     MOTION AND MOTION TO
16              v.                                   DISMISS PLAINTIFF’S
                                                     COMPLAINT; MEMORANDUM
17     WILSHIRE SUITE HOTEL, INC., a                 OF POINTS AND AUTHORITIES
       California Corporation; and DOES 1-10,        IN SUPPORT THEREOF
18
                       Defendants.                   Date: May 17, 2021
19                                                   Time: 1:30 P.M.
                                                     CtRm: 5D
20
21
22
23
24
25
26
27
28
                                                1
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS,
                                  CASE NO. 2:20-CV-11779-ODW-PLA
      68575586v.1
     Case 2:20-cv-11779-ODW-PLA Document 15 Filed 03/08/21 Page 2 of 2 Page ID #:84



 1             TO PLAINTIFF DWAIN LAMMEY AND HIS ATTORNEY OF RECORD:
 2             PLEASE TAKE NOTICE that on May 17, 2021 at 1:30 P.M. in Courtroom 5D
 3    before the Honorable Otis D. Wright II of the U.S. District Court, Central District of
 4    California, located at 350 W. 1st Street, Los Angeles, CA 90012, Defendant Wilshire Suite
 5    Hotel, Inc. (“Defendant”) will and hereby does move this Court for an order granting its
 6    Motion to Dismiss Plaintiff Dwain Lammey’s (“Plaintiff”) Complaint pursuant to the
 7    Federal Rule of Civil Procedure 12(b)(6). This motion is made on the grounds that
 8    Plaintiff’s Complaint fails to allege sufficient facts as required by Ashcroft v. Iqbal, 556
 9    U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) to state a claim.
10             This Motion is based on this Notice and accompanying Memorandum of Points
11    and Authorities in support thereof, Request for Judicial Notice and exhibits thereto, the
12    pleadings and records on file with this Court, and any evidence and argument as may be
13    presented at or before the hearing on this matter. This motion is made following the
14    conference of counsel pursuant to L.R. 7-3 which took place on February 18, 2021.
15
16             DATED: March 8, 2021                       Respectfully submitted,
17                                                        SEYFARTH SHAW LLP
18
19                                                        By: /s/ Ashley N. Arnett
                                                            Ashley N. Arnett
20                                                          Minh N. Vu (admitted Pro Hac
21                                                          Vice)
                                                               Attorneys for Defendant
22                                                             Wilshire Suite Hotel, Inc.
23
24
25
26
27
28
                                                  2
         MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS,
                                  CASE NO. 2:20-CV-11779-ODW-PLA
      68575586v.1
